                            Case 2:20-cv-10637 Document 1-1   Filed 11/20/20 Page 1 of 6 Page ID #:8
                                                         20STCV40132
Electronically FILED by Superior Court of California, County of Los Angeles on 10/19/2020 05:53 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin Escalante



                    1      Christopher Mandalian, Esq. (SBN 322653)
                           MANN LAW GROUP
                    2      100 W. Broadway, Suite 750
                           Glendale, CA 91210
                    3      Telephone: (818) 296-9399
                    4      Facsimile: (818) 296-9433

                    5      Attorneys for Plaintiff,
                           SARA BARBERIO an individual
                    6
                    7
                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    8
                                                                     FOR THE COUNTY OF LOS ANGELES
                    9
                   10        SARA BARBERIO, an individual,                                                  CASE NO.:
                   11
                                                               Plaintiff,                                   COMPLAINT FOR DAMAGES
                   12
                                                               v.                                                1. NEGLIGENCE; and
                   13                                                                                            2. PREMISES LIABILITY
                             COSTCO WHOLESALE CORPORATION, a
                   14        California Corporation; and DOES 1 through
                   15        50, inclusive,                                                                 JURY TRIAL DEMANDED

                   16                                          Defendants.

                   17

                   18
                                       Plaintiff, SARA BARBERIO (hereinafter, “Plaintiff”), hereby demands a jury trial,
                   19
                           complains, and alleges against Defendant COSTCO WHOLESALE CORPORATION, an
                   20
                           individual, and DOES 1 through 50, inclusive (hereinafter, “Defendant”) as follows:
                   21
                                                                                          THE PARTIES
                   22
                                       1.         At all relevant times, Plaintiff SARA BARBERIO was and is an individual residing
                   23
                           in the County of Los Angeles, State of California.
                   24
                                       2.         Plaintiff alleges based upon information and belief that at all relevant times hereto,
                   25
                           Defendant COSTCO WHOLESALE CORPORATION was and is corporation conducting business
                   26
                           within the County of Los Angeles, State of California.
                   27
                                       3.         The true names and capacities of any defendants designated herein as DOES 1
                   28                                                                             1
                                                                                        Complaint for Damages
     Case 2:20-cv-10637 Document 1-1 Filed 11/20/20 Page 2 of 6 Page ID #:9


1
     through 50, inclusive, whether an individual, a business, a public entity, or otherwise, are presently
2
     unknown to plaintiff, who therefore sues said defendants by such fictitious names, pursuant to
3
     Code of Civil Procedure § 474. Plaintiff is informed and believes, and on such information and
4
     belief allege, that each DOE defendant is responsible in some manner for the events alleged herein,
5
     and Plaintiff will amend the complaint to state the true names and capacities of said defendants
6
     when their true names and capacities have been ascertained.
7
            4.      Plaintiff is informed and believes and thereon alleges that at all times herein
8
     mentioned, each of the defendants sued herein as DOES 1 through 50, inclusive, was the agent and
9
     employee of each of the named Defendants and was at all times acting within the course and scope
10
     of such agency and employment with the full knowledge, consent, authority, ratification and/or
11
     permission of each of the named Defendants.
12
            5.      Plaintiff is informed and believes and based thereon allege that at all times
13
     mentioned herein, each of the defendants was the agent, servant, employee, and/or joint ventures of
14
     each of the remaining defendants and at all times, was acting within the course and/or scope of
15
     such employment, agency, service, or venture.
16
            6.      Plaintiff alleges that each defendant ratified the acts and/or omissions of each and
17
     every other defendant named in this matter.
18
            7.      Plaintiff is informed and believes and based thereon allege that at all times herein
19
     mentioned, each of the defendants was the co-tortfeasor of each of the other defendants and
20
     responsible for the total harm, damages and wrong suffered by each Plaintiff.
21
                                        GENERAL ALLEGATIONS
22
            8.      On or about September 22, 2019 at approximately 12:05p.m., Plaintiff SARA
23
     BARBERIO (hereinafter, “Ms. Barberio” or “Plaintiff”), visited Defendant’s store, located at or
24
     about 13463 Washington Boulevard, Marine Del Rey, California 90292 (hereinafter, “Subject
25
     Property”).
26
            9.      Ms. Barberio walked towards the rear left corner of the store, where Defendant
27
     stored its refrigerated meat products for sale.
28                                                      2
                                              Complaint for Damages
     Case 2:20-cv-10637 Document 1-1 Filed 11/20/20 Page 3 of 6 Page ID #:10


1
             10.     As Ms. Barberio stood in front of the meat products and looked into the
2
     refrigerators, Ms. Barberio photographed the brisket products on display to text message them to
3
     Ms. Barberio’s mother, in order to determine which products to purchase.
4
             11.     As Ms. Barberio so stood, Ms. Barberio felt something run over Ms. Barberio’s left
5
     foot from behind, causing Ms. Barberio sudden and extreme pain to the foot and ankle area.
6
             12.     Specifically, Ms. Barberio felt something run up the side of Ms. Barberio’s foot and
7
     down the back of the foot, including the ankle, and causing the foot to be pinched to the ground.
8
             13.     Ms. Barberio wore Birkenstock sandals at the time of accident, which leave the foot
9
     exposed in the rear.
10
             14.     As Ms. Barberio turned around in excruciating and severe pain, Ms. Barberio noted
11
     that Defendant’s employee pushed a large cart filled with watermelons (hereinafter, “Subject Cart”)
12
     down the aisle behind Ms. Barberio, and had just passed narrowly behind Ms. Barberio at the same
13
     time that Ms. Barberio felt the painful sensation in Ms. Barberio’s left foot.
14
             15.     Due to increased pain in Ms. Barberio’s foot, Ms. Barberio could barely walk
15
     immediately following the accident and noted Ms. Baberio’s foot immediately beginning to bruise.
16
             16.     Ms. Barberio immediately flagged down a manager and reported the accident.
17
             17.     As a direct and proximate result of Defendant’s failure to properly operate the
18
     watermelon cart in the Subject Property, Defendant’s employee caused Plaintiff severe and
19
     extreme injuries that still affect Plaintiff’s life to this day.
20
             18.     Plaintiff’s claims are within the monetary jurisdiction of this honorable Court.
21
                                           FIRST CAUSE OF ACTION
22                                              NEGLIGENCE
                                           (As Against All Defendants)
23
             19.     Plaintiff realleges and incorporates by reference every allegation contained in this
24
     Complaint as though set forth herein in full.
25
             20.     At all times material and relevant hereto, Defendant owed Plaintiff a legal duty to
26
     use reasonable care and caution when operating the Subject Property.
27
             21.     Defendant breached that duty of care by failing to properly operate the Subject Cart
28                                                         3
                                                 Complaint for Damages
     Case 2:20-cv-10637 Document 1-1 Filed 11/20/20 Page 4 of 6 Page ID #:11


1
     in a safe manner, thereby striking Plaintiff and causing Plaintiff injuries that still affect Plaintiff’s
2
     life through to the present day.
3
             22.     As a result of the negligence of Defendant, Plaintiff sustained injuries which
4
     still affect Plaintiff’s life through to the present day.
5
             23.     Plaintiff alleges based upon information and belief that Defendant’s breach of
6
     Defendant’s respective duty(ies) of care was a substantial factor in causing Plaintiff’s harm and
7
     was the direct and proximate cause of said harm.
8
                                        SECOND CAUSE OF ACTION
9                                         PREMISES LIABILITY
                                         (As Against All Defendants)
10
             24.     Plaintiff realleges and incorporates by reference every allegation contained in this
11
     Complaint as though set forth herein in full.
12
             25.     At all times material and relevant hereto, owned, leased, occupied, and/or controlled
13
     the Subject Property.
14
             26.     On or about the day of the accident that is the subject of the instant lawsuit,
15
     Defendant was negligent in the use and/or maintenance of the Subject Property when Defendant’s
16
     employee operated the Subject Cart in a careless and negligent manner, thereby striking Plaintiff’s
17
     foot and causing Plaintiff severe and extreme injuries.
18
             27.     Plaintiff was harmed as a result of Defendant’s negligent use and/or maintenance of
19
     the Subject Property in that Plaintiff suffered severe and extreme injuries as a result of the
20
     negligence of Defendant’s employee.
21
             28.     Defendant’s negligence was a substantial factor in causing Plaintiff’s harm in that
22
     Defendant’s employee’s negligence and careless operation of the Subject Cart caused the collision
23
     with Plaintiff’s foot, which in turn caused Plaintiff’s injuries.
24
                                             PRAYER FOR RELIEF
25
             WHEREFORE, Plaintiff SARA BARBERIO, prays for judgment against COSTCO
26
     WHOLESALE CORPORATION, and DOES 1 through 50 as follows:
27
             1.      For general damages according to proof;
28                                                        4
                                                Complaint for Damages
     Case 2:20-cv-10637 Document 1-1 Filed 11/20/20 Page 5 of 6 Page ID #:12


1
           2.     For special damages according to proof;
2
           3.     For all statutorily allowed damages; and
3
           4.     For such other relief as the Court may deem just and proper.
4
5                                 DEMAND FOR TRIAL BY JURY

6          WHEREFORE, Plaintiff hereby demands trial of all causes by jury.
7
8
     Dated: October 20, 2020                           MANN LAW GROUP
9
10
11
12
13                                             By:     __________________
                                                       Christopher Mandalian, Esq.
14                                                     Attorneys for Plaintiff,
                                                       SARA BARBERIO
15
16
17

18
19

20
21
22
23
24
25
26
27
28                                                  5
                                          Complaint for Damages
                         Case 2:20-cv-10637 Document 1-1 Filed 11/20/20 Page 6 of 6 Page ID #:13
                                                                                        20STCV40132
Electronically FILED by Superior Court of California, County of Los Angeles on 10/19/2020 05:53 PM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy



                                                                                                                                                                SUM-100

                                                        SUMMONS                                                                             FOR COURT USE OJIL y
                                                                                                                                        lsoLO PARA USO OE ln CORTEI                    !
                                                (CITACIDN JUDICIAL)

                  NOTICE TO DEFENDANT:
                  (AVISO AL DEMANDADO)l
                  COSTCO WHOLESALE CORPORATION, a California Corporation; and DOES                        1   through 50,
                  inclusive
                  YOU ARE BEING SUED BY PLAINTIFF:
                  (LO ESTA DEMANDANDO EL DEMANDANTE)l
                  SARA BARBERIO, an individual
               INDTIctg You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the lnformatlon
                below.
                   You have 30 CALENDAR DAYS after this summons and legal papers ars served on you to file a wriuen response at this court and have a copY
                served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear Your
                case. There may be a court form that you can uss for your response, You can rind these court forms and more information at the California Courts   attorney
               Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
               court clerk for a (ee waiver form. If you do not rile your response on lime, you may lose the case by default, and Your wages, moneY, and ProPeny maY
               be taken without further warning from the court
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an
               referral service. If You cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the california Legal services INeb site Iwww.iawhelpcaliiornia.org), the california courts online seff-Help center
               iwww.courf info.ca gov/selihelp), or by contacting your local court or county bar association. NDTE The court has a statutory lien for waived fees and
               costs on anY settlement or arbitration award of $ 10,000 or more in a civil case The court's lien must be paid before the court will dismiss the case.
               1Aviso! Lo nan demandado. si no responds denlro de 30 dias la cart puede deodir en su confra sin escuchar su versi6n. Lea lainformaci6n a
              conlinuaci6n.
                  Tiene 30 DlAs DE cALENDARlo despuss de que le enlreguen asia citacion y papeles legales para presenter una resPuesta Porescmo en cata
              corfe y hacer qua se entregue una capia al demandante. I/na carfa o una Eamada telefonica no lo prolegen. Su respuesla par escrifo liens que ester
              en folmalo legal carrecla si desea que procesen su casa en la carte. Es posible que hays un formulario que usled pueda user para su aspuesta.
              Puede encontrar eslos rormularios de la corte y mds informaci6n en el cenlro de Ayuda de las cartes de california (www.sucorte.ca.gav), en la
              biblioleca de leyes de su candado o en la corle que le quads mas ceres. Si rlo puede pager ls coats de presenlacidn, pida al secretario de la corte que
              le de un formulario de exencion de pago de cuotas. Si no presenia su respuesla a Oempo, puede perder el caso por incumplimiento y la earls le podra
              quilar su sueldo, dinero y bienes sin mss advsrfencia.
                  Hay olros requisrtos legales. Es recomendable que llama a un abogado inmedialamenle. Si no canoes a un abogado, puede llamar a un servido de
              remlslon a abogados. Si no puede pager a un abagada, es pasible que cumpla con los requisiios para oblener servicios legales gratuilos de un
              programs de servicios legales sin fines de lucro. Puede enconlrar estos grupos sin fines de lucro en el sifio web de California Legal Services,
              (www lawhelpcali fornia arg), en el centro de Ayude de las corfes de california, (wwwsucorfecagov) o poniendase en conlacfo con la cart o el
              colegio de abogados locales. A UISO: Par ley la corte liens derscha a reclamar las cualas y los cosfos exentos porimponer un gravamen sabre
              cualquier recuperacion de $ f0000 6 mas de valor recibida medianfe un acuerdo 0 una concesion de arbdra/e en un caso de derecho civil. Tiene que
              pager el gravamen de la corle antes de que la corte pueda desechar el caso.
             The name and address of the court is:                                                        CASE NUMBER; (Numero del Caso):
             (Ef nombre y diysccidn de la corte es)l SPring
                                                            Street Courthouse
             312 N. Spring Street
             Los Angeles, CA 90012
             The name, address, and telePhone number of Plaintiffs attorney, or Plaintiff without an attorney, is (El „0
             de teldfono del abogado del demandanle, o del demandante que na tiene abogado, es):
             ChristoPher Mandalian; Mann Law GrouP; 100 W Broadway, Suite 750, Glendale, CA g121P (616) 2g6 9399
             DATE:                                                                                     Clerk, by                                                  ,   Deputy
             (Fecha)                                                                      (Secretario)                                                            (Ad( unto)
             (For proof of service of this summons, use Proof of Service of Summons (farm pOS pl 0) )
             (para prueba de enlrega de cata citatidn use sl formulario Proof of Service of Summons, (pOS-pf p) )
                                               NOTICE TO THE PERSON SERVED: You are served
              [SEPLI
                                                   1.
                                                   2,
                                                        ~
                                                        ~      as an individual defendant.
                                                               as the person sued under the fictitious name of (specify):

                                                   3.   ~      on behalf of (specify):

                                                         ~
                                                         ~
                                                        under;        CCP 416.10 (corporation)                              M CCP 416.60 (minor)
                                                                                                                            M CCP 416.70 (conservatse)
                                                         ~            CCP 416.20 (defunct corporation)
                                                                                                                            M CCP 416 90 (authonzed person)
                                                        ~~
                                                                      CCP 416.40 (association or partnership)
                                                                      other (specify):
                                                   4           by personal delivery on (date)
                                                                                                                                                                      Paoe   1   oil
             Fe     Adopted fo   umdalcn Use                                        SUMMONS                                                 code of civil procedure N 412.20 400
            Jud   ua Cououl of Caldo   a
                                                                                                                                                               www cours.ca.pou
            Suu-100 [Reu.J ly1,2000l
